department of washington dc contact person xxxxx telephone number xxxxx in reference to date ep ra t2 rm 4h feb sin -08 internal_revenue_service xrxxx xxxxx xxxxx attn xxxxx xxxxx legend state a xxxxx employer m xxxxx board l xxxxx plan x xxxxx group b xxxxx statute c xxxxx proposed resolution n xxxxx proposed resolution o xxxxx proposed payroll authorization form p xxxxx hy4 xxxxx page dear xxxxx this letter is in response to a request for a ruling dated xxxxx as amended and supplemented by correspondence dated xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx and xxxxx submitted on employer m’s behalf by its authorized representative with respect to the federal_income_tax treatment of certain contributions to plan x pursuant to sec_414 of the internal_revenue_code in a letter dated xxxxx you requested that the ruling pertaining to the pick-up of terminal leave payments be considered under separate cover this ruling is limited to the proposed pick-up of mandatory employee contributions made pursuant to proposed amendment number one empioyer m is a political subdivsion of state a employer m adopted plan x a defined_contribution_plan in order to provide a supplemental retirement benefit for group b employees it is represented that plan x meets the requirements for a qualified_retirement_plan under sec_401 of the code and its trust is tax-exempt under sec_501 of the code plan x became effective date employer m proposes to amend plan x to provide for a pick-up of certain contributions proposed amendment number one provides that each group b employee at the beginning of each plan_year may irrevocably elect to participate in the mandatory participant contribution portion of plan x by electing to contribute percent percent or percent of the group b employee's compensation to plan x for each plan_year once made the group b employee's election is irrevocable and shall remain in force until the group b employee ceases to be an employee eligible to participate in group b or terminates employment section dollar_figure of plan x provides that employer m reserves the right to amend plan x section dollar_figure of statute c provides that board l shall establish and maintain personnel and civil service retirement and group_insurance programs board l as authorized by statute c has proposed several resolutions to implement the proposed amendment proposed resolution n recognizes board l’s power under statute c to adopt proposed amendment number one to plan x proposed resolution n as drafted also authorizes board l to execute the proposed amendment and provides for an effective date proposed resolution n recognizes board l's approval of proposed amendment number one to plan x proposed resolution o as it pertains to proposed amendment one to plan x establishes conditions of irrevocable contributions and provides for an effective date for such amendment proposed resolution o recognizes board l’s desire to amend plan x to provide for the pick-up of employee contributions to plan x in accordance with 2s xxxxx page revenue rulings 1981_1_cb_255 and 1981_1_cb_255 and sec_414 of the code proposed resolution o further provides that the following criteria shall apply to plan x as amended by proposed amendment number one to permit employer pick-up contributions that employee contributions made pursuant to a binding irrevocable payroll deduction authorization to have such contributions picked up for purposes of providing supplemental retirement benefits even though designated as employee contributions are being paid_by employer m employee that if the group b employee desiring to have contributions picked up executes an irrevocable binding payroll deduction with respect to these contributions the group b employee shall not be entitled to any option of choosing to receive the contributed amounts directly instead of having them paid_by employer m to plan x and that with respect to any group b employee's contributions the effective date of the pick-up by employer m is the later of the date of the execution of the irrevocable payroll deduction authorization form or the date proposed amendment number one becomes effective in lieu of the contributions of the group b proposed payroll authorization form p authorizes employer m to make a deduction from the group b employee's salary per pay_period in an amount equal to percent percent or percent of the group b employee’s compensation_for the purpose of providing retirement benefits with respect to the payroll deduction the group b employee acknowledges that this is an irrevocable deduction authorization that after execution of proposed payroll authorization form p the group b employee does not have the option of receiving the deduction amounts directly instead of having them paid_by employer m to pian x that these contributions are being picked up by employer m and although designated as employee contributions such contributions are being paid directly to plan x in lieu of contributions by the group b employee that while this agreement is in effect plan x will only accept contributions from employer m and not directly from the group b employee that the payroll deduction authorization will not become effective until signed by the group b employee and delivered to an authorized representative of employer m and that the pick-up is only applicable to contributions to the extent the contribution is deducted from compensation eamed for services rendered subsequent to the effective date of the payroll authorization form based on the foregoing facts and representations you have requested rulings as follows the picked up contributions will be treated as employer contributions for federal_income_tax purposes in accordance with the requirements of sec_414 of the code and revenue rulings and contributions to be made under plan x by employer m will be excludabie from group b employees’ wages for purposes of federal_income_tax withholding under sec_3401 of the code xxxxx page contributions to be made under plan x by employer m will not constitute gross_income for federal_income_tax purposes until such time as they are distributed or made available to the employees or their beneficiaries sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 and revrul_81_36 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for service prior to the date of the last governmental action necessary to effect the employer pick up proposed resolution o as it pertains to proposed amendment number one satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that contributions made pursuant to proposed amendment number one although designated as employee contributions are being made by employer m of contributions by the group b employees and that the group b employees shall not be entitled to any option of choosing to receive the contributed amounts directly instead of in lieu as ook page having them paid_by employer m to plan x further proposed payroll authorization form p is irrevocable and also provides that the contributions are being picked up by employer m and are paid directly to plan x and that the group b employee does not have the option of receiving the contributed amounts directly pursuant to proposed resolution o the effective date of the pick up of contributions made pursuant to proposed amendment number one to plan x is the later of the date proposed resolution o is adopted by employer m the date of execution of proposed payroll authorization form p or the date proposed amendment number one becomes effective the pick-up does not apply to any contribution before the effective date or to any contribution that relates to compensation earned for services before the effective date accordingly assuming proposed amendment number one proposed resolution o and proposed payroll authorization form p are adopted and implemented as proposed we conclude with respect to rulings number one two and three that the picked-up contributions will be treated as employer contributions for federal_income_tax purposes in accordance with the requirements of sec_414 of the code and revenue rulings and that because we have determined that the picked-up amounts are to be treated as employer contributions such contributions to be made to plan x by employer m will be excludable from group b employees’ wages for purposes of federal_income_tax withholding under sec_3401 a a of the code in the taxable_year in which they are contributed to plan x and that the picked-up contributions to be made under plan x by employer m will not constitute gross_income for federal_income_tax purposes until such time as they are distributed or made available to the group b employees or their beneficiaries to the extent the picked-up amounts represent contributions made by employer m for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 these rulings apply only if the effective date for the commencement of the proposed pick-up as described in proposed resolution o cannot be earlier than the later of the date that proposed resolution o is signed and becomes effective the date of execution of proposed payroll authorization form p or the date proposed amendment number one to plan x becomes effective these rulings are also contingent upon the adoption by employer m of proposed resolution o proposed payroll authorization form p and proposed amendment number one as submitted with your revised ruling dated xxxxx xxxxx page these rulings are based on the assumption that plan x will be qualified under sec_401 a of the code at the time of the proposed contributions and distributions this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours igned jover b fiaed joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice cc manager ep xxxxx area xxxxx xxxxx xxxxx rsy
